Bloodwortji, J.
Plaintiff in error was convicted of appearing in an intoxicated condition on a public street in Rome. The only reason urged why a new trial should be granted is that “the evidence fails to show what produced the intoxication of plaintiff in error.” That he was drunk at the time and place alleged is not denied. Granting (but not deciding) that it is necessary for the State to show that “said drunkenness or intoxication may be caused by the excessive use of intoxicating wines, beers, liquors, or opiates,” the evidence was sufficient to show that the intoxication of the plaintiff in error was caused by the excessive drinking of beer, one of the intoxicating liquors named in the statute (Penal Code of 1910, § 442), for the violation of which he was indicted.

Judgment affirmed.


Broyles, P. J., and Stephens, J., concur.